Citation Nr: 1035960	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  09-14 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 
1970.  

This appeal to the Board of Veterans' Appeals (BVA or Board) is 
from a September 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.


FINDING OF FACT

The Veteran's PTSD is causally or etiologically to stressful 
incidents he was exposed to during service.  


CONCLUSION OF LAW

Posttraumatic stress disorder was incurred during service.  38 
U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, 
the Board is required to ensure that the VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
However, since this decision represents a complete grant of the 
benefit sought, specifically a decision granting service 
connection for PTSD, the Board finds that further discussion of 
the VA's "duty to notify" and "duty to assist" obligations is 
unnecessary because the Veteran is not prejudiced by any defect 
in the VA's "duty to notify" and "duty to assist" obligations.

The Veteran claims that he developed PTSD as a result of 
stressful incidents ("stressors") he experienced while serving in 
the Republic of Vietnam.  For the reasons and bases set forth 
below, the Board finds that the evidence supports his claim or, 
at the very least, is in relative equipoise - meaning about 
evenly balanced for and against his claim, so it must be granted 
with resolution of all reasonable doubt in his favor.  38 C.F.R. 
§ 3.102 (2009).

In his December 2007 claim and January 2010 BVA hearing, the 
Veteran reported multiple in-services stressors including combat 
exposure.  
The Veteran reported three significant events in-service which he 
believes resulted in his PTSD.  The first event occurred in June 
1970.  The Veteran was assigned to the Narcotics section of the 
8th Military Police.  The Veteran reported that in June 1970 he 
was sent undercover to buy heroin from Thai officials.  He said 
that during the transaction a Thai soldier stuck an M-16 in his 
stomach.  The Veteran was very fearful for his life.  The second 
incident was when the Veteran was driving from Bein Hoa to Long 
Binh at night and found the road barricaded with barrels and 
concertina wire.  The Veteran drove his Jeep off the road and 
around the barricade and someone fired on him.  The third 
incident occurred at his base camp, possibly Tay Ninh, during the 
summer of 1970.  The camp was hit by mortars and the Veteran was 
again fearful for his life.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for 
PTSD, in particular, requires:  [1] a current medical diagnosis 
of this condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
DSM-IV) (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), [2] credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and [3] medical evidence 
of a causal relationship between current symptomatology and the 
specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran has the required DSM-IV diagnosis of PTSD based on 
the claimed exposure to combat.  His VA treatment reports from 
2006-2009 show he received this diagnosis of PTSD predicated on 
service stressors and resultantly underwent treatment.  Since the 
record contains this required diagnosis of PTSD, which, according 
to Cohen v. Brown, 10 Vet. App. 128 (1997), was presumably in 
accordance with the DSM-IV criteria both in terms of the adequacy 
and sufficiency of the stressors claimed, the first requirement 
for establishing entitlement to service connection for PTSD has 
been satisfied.  Consequently, resolution of this case turns on 
whether there also is credible supporting evidence that a claimed 
in-service stressor actually occurred, and, if so, whether there 
is medical evidence of a causal relationship between the 
Veteran's PTSD and the verified in-service stressor.  As the 
Board will discuss, there is indeed this additional necessary 
evidence supporting the claim.

In adjudicating a claim for PTSD, the evidence necessary to 
establish the occurrence of a stressor during service to support 
a diagnosis varies depending on whether the Veteran "engaged in 
combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  If it is shown through military citation or other 
appropriate evidence that a Veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
Veteran's lay testimony regarding the reported stressors must be 
accepted as conclusive evidence of their actual occurrence, 
provided the testimony is found to be satisfactory, e.g., 
credible and "consistent with the circumstances, conditions, or 
hardships of such service."  In such cases, no further 
developmental or corroborative evidence is necessary.  38 C.F.R. 
§ 3.304(f)(2).  See also 38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d).

In this case, there is no conclusive evidence the Veteran engaged 
in combat with an enemy force.  The record confirms that he was 
stationed in the Republic of Vietnam from April to November 1970 
and that his military occupational specialty (MOS) was Assistant 
Criminal Investigator.  His medals include the National Defense 
Service Medal, Vietnam Service Medal, Republic of Vietnam 
Campaign Medal with 60 device, and Army Commendation Medal.  
These medals, while commendable in their own right, are not prima 
facie evidence he engaged in combat with an enemy force.  In 
addition, he was not awarded any other commendation typically 
associated with valor or heroism shown while engaged in combat 
with an enemy force.  So there is no evidence confirming his 
involvement in combat.  See VAOPGCPREC 12-99 (October 18, 1999).  

Where a determination is made, as in this case, that the Veteran 
did not "engage in combat with the enemy," or that the claimed 
stressor is not related to combat, his lay testimony, alone, will 
not be enough to establish the occurrence of the alleged 
stressor.  Rather, the record must contain service records or 
other corroborative evidence that substantiates or verifies his 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
And credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 396 
(1996).  In other words, whether an alleged incident in service 
occurred is a factual, not medical, determination.

In this regard, the evidence in this case shows, in the Boards 
opinion, that the Veteran probably experienced various stressors 
during his active service which underlie his diagnosis of PTSD.  
Letters from the Veteran's superior officers' state that his unit 
was involved in the overnight transfer of prisoners in British 
custody in Hong Kong to U.S. facilities and that the Veteran 
actively participated in narcotics investigations.  

Although these and the other records in the file do not include 
the specific incidents described by the Veteran, the record 
provides reasonable corroboration that the Veteran was involved 
in narcotics investigations and covert operations while stationed 
in Vietnam.  And it stands to reasons that he was exposed to 
life-threatening situations while performing the duties related 
to this position.  There need not be corroboration of every 
detail of his participation in these alleged events.  
Pentecost v. Principi, 16 Vet. App. 124 (2002).  Suozzi v. Brown, 
10 Vet. App. 307, 311 (1997).

Additionally, the new regulation regarding PTSD found at 38 
C.F.R. § 3.304(f)(3) (eff. July 13, 2010) states that:

If a stressor claimed by a Veteran is related to the 
Veteran's fear of hostile military or terrorist activity 
and a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
[PTSD] and that the Veteran's symptoms are related to the 
claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor 
is consistent with the places, types, and circumstances of 
the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of 
the Veteran or others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; 
or attack upon friendly military aircraft, and the 
Veteran's response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.

See 75 Fed. Reg. 39843 (July 13, 2010).

This most recent regulation amendment has no impact on PTSD 
stressors claimed to have been experienced during combat, while 
interned as a prisoner of war (POW), or the result of personal or 
sexual assault since there already are special provisions, 
exceptions, etc., for these other type claims.

Although the Veteran may have feared hostile activity while 
stationed in Vietnam, his diagnosis of PTSD and its relationship 
to his service was based on actual exposure to specific incidents 
and not simply on fear of hostile activity.  But as there is a 
sufficient basis to grant his claim, regardless, the Board finds 
that the claim does not need to be remanded to provide a medical 
examination for an opinion concerning whether fear of hostile 
activity is an additional stressor that could have resulted in 
his PTSD.  Because there is evidence confirming the occurrence of 
the alleged events in question during service, while in Vietnam, 
and consequent PTSD, service connection is warranted - again, 
especially resolving all reasonable doubt in the Veteran's favor.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for PTSD is granted.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


